

115 S1435 IS: Veterans’ Heritage Firearms Act of 2017
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1435IN THE SENATE OF THE UNITED STATESJune 26, 2017Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide an amnesty period during which veterans and their family members can register certain
			 firearms in the National Firearms Registration and Transfer Record, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans’ Heritage Firearms Act of 2017. 2.Amnesty period for veterans to register qualifying firearms (a)RegistrationSubject to such regulations as the Attorney General may prescribe, the applicable veteran or a member of the family of such a veteran, who owns and possesses a qualifying firearm, may register the firearm in the National Firearms Registration and Transfer Record (described in section 5841 of the Internal Revenue Code of 1986) during the amnesty period.
			(b)Qualifying firearm
 (1)In generalFor purposes of this section, the term qualifying firearm means any firearm which was acquired— (A)before October 31, 1968; and
 (B)by a veteran, while the veteran was a member of the Armed Forces and was stationed outside the continental United States.
 (2)Presumption of validityIn the absence of clear and convincing evidence to the contrary, the Attorney General shall accept as true and accurate any affidavit, document, or other evidence submitted by an individual to establish that a firearm meets the requirements of paragraph (1).
 (c)HearingsIf the Attorney General determines that an individual may not register a firearm under subsection (a) during the amnesty period, the Attorney General, on the request of such individual, shall—
 (1)provide the individual any evidence on which the Attorney General’s decision is based; and (2)promptly hold a hearing to review the determination.
				(d)Limited immunity
 (1)Criminal liability under title 18An individual who registers a firearm under subsection (a) of this section— (A)shall be treated, for purposes of subsections (a)(3) and (o) of section 922 of title 18, United States Code, as having lawfully acquired and possessed the firearm before the date of the enactment of chapter 44 of such title and of each provision of that chapter; and
 (B)shall not be liable for any violation of that chapter which— (i)is based solely on the ownership, possession, transportation, importation, or alteration of the firearm by the individual; and
 (ii)occurred before or concurrent with the registration. (2)Criminal liability under internal revenue codeExcept as provided in paragraph (3), an individual who registers a firearm under subsection (a) shall not be liable for a violation of chapter 53 or 75 of the Internal Revenue Code of 1986 with respect to the firearm which occurred before or concurrent with the registration.
 (3)Transfer tax liabilityParagraph (2) shall not affect the liability of any individual for any transfer tax imposed under section 5811 of the Internal Revenue Code of 1986.
 (4)Attempts to registerIn the case of an applicable veteran or a member of such a veteran’s family who attempts to register a qualifying firearm in the National Firearms Registration and Transfer Record at a time other than during the amnesty period, paragraphs (1), (2), and (3) shall apply with respect to the individual if the individual surrenders the firearm to a law enforcement agency not later than 30 days after notification by the Attorney General of potential criminal liability for continued possession of the firearm.
 (e)ForfeitureA firearm registered under subsection (a) shall not be subject to seizure or forfeiture under chapter 53 or 75 of the Internal Revenue Code of 1986 or chapter 44 of title 18, United States Code, for a violation of any such chapter with respect to the firearm which occurred before or concurrent with the registration.
			(f)Notice; forms; mailbox rule
 (1)Notice of amnesty periodThe Attorney General shall provide clear printed notices providing information regarding the amnesty period and registering a firearm during the period. To the extent feasible, the Attorney General shall ensure that the notices are posted in post offices, law enforcement buildings, and businesses of licensed firearms dealers.
 (2)VA OutreachThe Secretary of Veterans Affairs, in consultation with the Attorney General, shall carry out an outreach program and develop a communications strategy to provide to veterans information regarding the amnesty period and registering a firearm during the period, including by posting notices in facilities of the Department of Veterans Affairs and on the Internet website of the Department.
 (3)FormsThe Attorney General shall make available any forms necessary for registering a firearm in the National Firearms Registration and Transfer Record. To the extent feasible, the Attorney General shall make such forms available in the locations referred to in paragraphs (1) and (2) and through the Internet website for the Bureau of Alcohol, Tobacco, Firearms, and Explosives.
 (4)Mailbox ruleFor purposes of this section, the Attorney General shall treat any form that is postmarked during the amnesty period as received during the amnesty period.
 (g)DefinitionsIn this section: (1)Amnesty periodThe term amnesty period means the 180-day period beginning on the date that is 90 days after the date of the enactment of this Act.
 (2)FirearmThe term firearm has the meaning given the term in section 5845 of the Internal Revenue Code of 1986, except that the term does not include—
 (A)any device described in subsection (f)(1) of such section; or (B)any combination of parts—
 (i)designed or intended for use in converting any device into a device described in subparagraph (A); or
 (ii)from which a device described in subparagraph (A) may be readily assembled. (3)Applicable veteranThe term applicable veteran means, with respect to a firearm, the veteran referred to in subsection (b)(1) with respect to the firearm.
 (4)VeteranThe term veteran has the meaning given such term in section 101 of title 38, United States Code. (5)Family (A)In generalThe term family means, with respect to a veteran, any grandparent of the veteran or of any spouse of the veteran, any lineal descendant of any such grandparent, and any spouse of any such lineal descendant.
 (B)Special rulesFor purposes of subparagraph (A): (i)A spouse of an individual who is legally separated from the individual under a decree of divorce or separate maintenance shall be treated as the spouse of the individual.
 (ii)Individuals related by the half blood or by legal adoption shall be treated as if they are related by the whole blood.
 (6)Continental united statesThe term continental United States means the several States and the District of Columbia, but does not include Alaska or Hawaii. 3.Transfer of firearms to museums (a)Transfer of forfeited firearms to museums (1)In generalThe Attorney General shall transfer each firearm which has been forfeited to the United States to the first qualified museum that submits a request for the firearm in such form and manner as the Attorney General may specify.
 (2)Destruction of forfeited firearms prohibitedThe Attorney General shall not destroy any firearm which has been forfeited to the United States until the end of the 5-year period beginning on the date of the forfeiture.
 (3)Catalogue of firearmsWith respect to each firearm that is available to be transferred to a museum under paragraph (1), the Attorney General shall, not later than 60 days after the forfeiture of the firearm, publish information which identifies the firearm (including a picture) on the web page of the Bureau of Alcohol, Tobacco, Firearms, and Explosives. The information shall be available to the public without cost and without restriction.
 (4)Registration of firearmsAny firearm transferred under paragraph (1) to a qualified museum shall be registered to the transferee in the National Firearms Registration and Transfer Record (described in section 5841 of the Internal Revenue Code of 1986).
 (5)FirearmIn this subsection, the term firearm means any firearm (as defined in section 2(g)(2) of this Act) which is treated as a curio or relic under chapter 44 of title 18, United States Code.
 (6)Qualified museumIn this subsection, the term qualified museum means— (A)any museum owned or operated by a unit of Federal, State, or local government; and
 (B)any museum which— (i)is open to the public;
 (ii)is incorporated as a not-for-profit corporation under applicable State law; (iii)may possess a firearm in the collection of the museum under the laws of the State in which the collection is displayed;
 (iv)holds a license under chapter 44 of title 18, United States Code, as a collector of curios or relics; and
 (v)certifies to the Attorney General that— (I)the museum is not engaged in the trade or business of buying or selling firearms;
 (II)with respect to the transfer of any firearm under paragraph (1), the museum is not requesting the transfer of the firearm for purpose of sale; and
 (III)the museum shall, not later than 90 days after the museum ceases operations, file an application pursuant to chapter 53 of the Internal Revenue Code of 1986 to transfer any machinegun transferred to the museum under paragraph (1) to an entity or person who may lawfully possess the machinegun under section 922(o) of title 18, United States Code, or abandon the machinegun to Federal, State, or local law enforcement authorities.
 (b)Transfer of machineguns to museumsSection 922(o)(2) of title 18, United States Code, is amended— (1)in subparagraph (A), by striking or at the end;
 (2)by redesignating subparagraph (B) as subparagraph (C); and (3)by inserting after subparagraph (A) the following:
					
 (B)a transfer to or by, or possession by, a museum that is open to the public and incorporated as a not-for-profit corporation under applicable State law; or.